Citation Nr: 1029494	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-07 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from February 1973 to April 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied service connection for sleep apnea, continued a 10 percent 
disability rating for lumbosacral strain, continued a 
noncompensable disability rating for allergic rhinitis with 
chronic sinus drainage and found that no new and material 
evidence had been submitted in order to reopen claims of 
entitlement to service connection for heartburn and dyspepsia 
(claimed as acid reflux disorder) and external and serous otitis.  
The Board notes that the RO issued a Statement of the Case with 
regard to the issues of an increased rating for allergic rhinitis 
with chronic sinus drainage or to reopen his claims for service 
connection for heartburn and dyspepsia and external and serous 
otitis.  However, as the Veteran has not filed a timely 
substantive appeal to these issues, they are not currently before 
the Board.

The Veteran indicated, in a January 2009 VA form 9, that he 
wanted a hearing in front of a Veterans Law Judge at the RO 
(Travel Board hearing).  In a statement attached to this form, 
the Veteran indicated that he wanted a hearing in front of a 
Decision Review Officer at the RO (DRO hearing).  The Veteran was 
scheduled for a DRO hearing on October 19, 2009; however, he did 
not report to the hearing and has not submitted a reason or 
requested to reschedule.  In addition, with regard to his Travel 
Board hearing request, the Veteran submitted a VA form 9 later in 
January 2009, in which he stated that he did not want a hearing 
in front of a Veterans Law Judge.  As such, his request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e)(2009).  

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran's service-connected lumbosacral strain is not 
manifested by forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in December 2004 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records and lay 
statements have been associated with the record.  The appellant 
was afforded VA medical examinations in January 2005, November 
2008 and January 2010.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's lumbosacral strain is rated at a 10 percent 
disability rating under Diagnostic Code 5237, pertaining to 
lumbosacral strain.  Diagnostic Codes 5235-5243 are to be rated 
in accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), except Diagnostic Code 
5243, relating to intervertebral disc syndrome (IVDS), which 
provides for evaluation under either the Formula for Rating IVDS 
Based on Incapacitating Episodes (Formula for Incapacitating 
Episodes) or the General Formula.  

Under the General Formula, for spine disabilities with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour or 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2009).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).

A January 2005 VA spine examination report shows that the Veteran 
reported a long history of low back problems, with questionable 
radiation of pain into the legs and no bladder or bowel 
incontinence.  He had not had any prescribed bedrest within the 
previous year.  Upon examination, the Veteran walked with an 
unremarkable gait, without a cane or brace.  He was able to stand 
erect and no spasm or tenderness was noted.  He had forward 
flexion to 90 degrees, extension to 30 degrees, right and left 
lateral bending to 30 degrees each with pain to the left and 
right and left lateral rotation to 30 degrees with a cramping 
type pain in the lower back with right lateral rotation.  He 
described a stretching discomfort in his lower back with range of 
motion testing.  On neurological evaluation of his lower 
extremities, there were no focal strength deficits noted, 
reflexes and sensations were intact in the knees and ankles, 
sensation was intact in the lower extremities.  On supine 
straight leg raising examination, there was no radicular pain 
with elevation of either leg.  The examiner noted that x-rays of 
the lumbar spine were obtained, which revealed no acute process.  
The examiner indicated that the Veteran provided him with private 
medical records which reflect that the Veteran has degenerative 
disc disease at L5-S1 which causes back pain.

Private medical records showing treatment by W.P., M.D. reflect 
that the Veteran was seen in April 2002 for lower back pain that 
sounded muscular/mechanical in nature.  He indicated that he had 
back pain along with right hip and leg pain with tingling.  
Clinically, the Veteran had no pain on forward flexion, but had 
pain with extension and lateral bending to the left.  His 
straight leg raising was positive at 90 degrees on the left and 
negative on the right.  Knee jerks were 2+ and ankle jerks were 
1+; there was no motor weakness or sensory deficit.  X-rays 
revealed disc space narrowing at L5-S1.  The examiner found that 
he had early lumbar disk disease with sciatica.  The Veteran was 
seen again in September 2002, for a recurrence of his lower back 
pain.  He had tenderness in the lumbar area with increased pain 
on forward flexion, extension and lateral bending bilaterally.  
The pain did not go below the level of his knees and his 
neurologic examination was normal.  When he was seen again in May 
2004, he indicated that he did not have any radicular pain in the 
legs and had no numbness, tingling or paresthesias.  Upon 
examination, he had tenderness in the lumbosacral articulation at 
L5-S1.  He had increased pain with extension and lateral bending 
to the left more than the right.  Straight leg raising was normal 
to 90 degrees.  X-rays of the spine showed no worrisome lytic or 
blastic lesions and there was no scoliosis.  He had degenerative 
disc disease at L5-S1 with foraminal encroachment consistent with 
his age.  He received back injections for his pain.  In September 
2004, the Veteran was having lower back pain and pain in both 
legs, going down to the knees, worse on the left.  He complained 
of stiffness and soreness.  He had increased pain with forward 
flexion and extension and straight leg raising was negative to 90 
degrees on both sides.  Reflex, motor and sensory examination was 
intact.  He underwent further injections in his back for pain.  
In January 2005, the private examiner noted that the Veteran was 
obviously developing discogenic problems in addition to 
musculoligamentous strain he had before with the disc space 
narrowing at L5-S1.  Upon examination, the Veteran was tender in 
the lumbar area, at L5-S1 and the paraspinous muscles of wither 
side.  Pain was increased at the extremes of forward flexion as 
well as extension.  Reflex, motor and sensory examination was 
normal.  In May 2005, the Veteran was seen for severe low back 
pain which radiated into his buttock and posterior thighs.  He 
had increased pain with forward flexion and mild spasm.  He had 
relief with extension.  Straight leg raising was negative and 
reflex, motor and sensory examinations were normal.  The 
assessment was recurrent musculoligamentous strain with a history 
of degenerative disc disease of the lumbar spine.  He received 
injections for his back pain.  In August 2005, the Veteran 
indicated that he still had electrical pain going into his right 
buttocks, posterior thigh and all the way to the foot.  He had no 
loss of bowel or bladder control.  The examiner noted that the 
Veteran walked with a sciatic list.  He had marked pain with 
extension and lateral bending to the right.  Straight leg raising 
was positive at 80 degrees on the right, knee jerks were 2+, 
ankle jerks were 2+ on the left and 1+ on the right.  He received 
injections in his back for pain.  The Veteran underwent a 
magnetic resonance imaging (MRI) study, which was unremarkable.  
The discs were normally hydrated at all levels, there was no 
lumbar disc herniation, central canal or foraminal stenosis.  The 
private examiner noted that the Veteran's symptoms were much more 
severe and impressive than what the MRI findings were, and that 
he would have expected more pathology to be visualized on his 
MRI.  In June 2006, the Veteran was seen for right sacroiliac 
pain and right leg pain of four to six months duration and 
lateral hip pain for four to six months, going down the lateral 
side of the leg.  The examiner noted that the Veteran had lower 
back pain with sciatica.  He had an epidural which was of little 
help and was having secondary pain from an altered gait over the 
lateral aspect of the hip, even going down the side of the thigh.  
The examiner noted that there was tenderness in the lumbar 
triangle that he had before, with no referred leg pain with 
extension or lateral bending to the right or left with the 
straight leg raising.  The impression was ongoing mechanical 
lower back pain with right sided sciatica, bursitis and 
tendonitis of the right hip and early osteoarthritis of the right 
hip.

Private medical records showing treatment by E.J., M.D. reflect 
that the Veteran was seen in November 2005 for low back pain and 
leg numbness.  The examiner noted that he suspected neuropathy.  
November 2005 private nerve conduction test results reflected 
that the studies of both lower extremities were essentially 
normal although there were borderline amplitude responses in both 
peroneal nerves and conduction velocities were borderline in the 
right posterior tibial nerve and right sural nerve.  There was 
otherwise no definite evidence of a peripheral neuropathy 
involving the lower extremities.  In October 2006, the examiner 
assessed hip pain and degenerative joint disease of the back.

A November 2008 VA examination report shows that the Veteran 
complained of decreased range of motion of his lumbar spine due 
to stiffness, aching pain at a level of 5 to 6/10 on a daily 
basis which lasted all day, radiating pain into both legs and 
worsening at night.  He indicated that he went through pain 
management with some injections, which did not help.  He did not 
wear a back brace.  The Veteran indicated that he had an aching 
pain, weakness and fatigue in his legs with associated numbness 
but no paresthesias.  The pain was stable at a level of 6/10 and 
occurred on a daily basis and flared up at night, after increased 
activities.  The Veteran indicated that there had been no 
prescribed bed rest, but that he had been incapacitated within 
the previous 12 months for approximately two weeks off and on, 
unable to work due to his pain.  There was no impediment to 
activities of daily living.  Upon examination, the Veteran was 
fully ambulatory with a normal gait.  He had probable pain along 
the lower thoracic and lumbar spines, as well as the paraspinal 
musculature in the lumbar area.  There as well developed 
paraspinal musculature without any evidence of scoliosis or 
kyphosis.  The examiner noted that there was pain with associated 
range of motion with gravity against resistance.  Forward flexion 
was to 80 degrees, extension was to 25 degrees, right and left 
lateral flexion was to 24 degrees and right and left lateral 
rotation was to 45 degrees.  Straight leg raising was normal 
bilaterally, and repetitive motion times three caused some 
increase in pain, but there was no fatigue, weakness, lack of 
endurance of any coordination noted.  With regard to the Deluca 
provisions, the examiner noted that additional limitations due to 
flare-ups could not be determined without resort to mere 
speculation.  There was no discomfort or difficulty with range of 
motion testing, and no effusion, edema, erythema, tenderness, 
palpable deformities or instability found except as noted.  
Neurological examination revealed that there was normal motor 
function and motor strength in both lower extremities with normal 
deep tendon reflexes.  There was normal sensation to pinprick, 
dull light touch and vibratory sense in the lower extremities.  
The Veteran exhibited normal toe walk, heel walk, heel to toe 
walk and finger to nose.  Romberg test was negative and this 
coordination was normal.  X-rays revealed extensive degenerative 
changes in the lumbosacral spine, posteriorly, with no 
significant change since the previous study in 2006.  The 
diagnosis was lumbar spine degenerative disc disease with 
degenerative joint disease without radiculopathy.

A January 2010 VA examination report shows that the Veteran had 
no doctor prescribed bedrest or periods of incapacitating 
episodes in the previous twelve month period.  The Veteran 
indicated he had symptoms of pain, stiffness, weakness, 
fatigability, lack of endurance and incapacitation which had 
worsened.  He had no bladder or bowel complaints.  He indicated 
that his back pain was a throbbing dull pain which was sometimes 
sharp when bending over or doing things.  The pain was 5/10 and 
occurred daily, lasting all day.  It was located in the back of 
the belt line, sometimes radiating into the right leg.  He would 
have daily pain on the back of the leg, across the front of the 
shin for three hours.  Flare-ups occurred on a daily basis, 
averaging about two hours and would be a 7/10.  Upon examination, 
the back was bilaterally symmetric without gross deformity or 
apparent scoliosis.  There was no exaggerated thoracic kyphosis 
or lumbar lordosis.  Deep tendon reflexes were +2/4 and equal 
bilaterally in the patella and Achilles tendon.  There was no 
atrophy, hypertrophy or loss of tone.  Strength testing was 5/5 
and equal bilaterally.  The Veteran could toe-walk, heel-walk and 
heel-to-toe walk.  There was normal and bilaterally equal 
sensation to pinprick and light touch and vibration of the lower 
extremities.  Forward flexion was to 70 degrees with only light 
pain, extension was to 30 degrees, left forward flexion was to 25 
degrees, bilateral flexion was to 30 degrees, left lateral 
rotation was to 35 degrees, right lateral rotation was to 30 
degrees.  The examiner noted that the range of motion was 
consistent with baseline for individual, except where it was 
noted to be limited by pain.  There was no painful motion, 
tenderness, spasms, edema, fatigability, lack of endurance, 
weakness, instability or loss of function with repetitive use, 
except as noted.  The examiner found that loss of function due to 
flare-ups could not be determined without resorting to mere 
speculation.  The diagnosis was lumbosacral strain with minimal 
functional impairment. 

The Board finds that a higher disability rating for the Veteran's 
lumbosacral strain is not warranted under the General Formula, 
and therefore under Diagnostic Code 5237.  As noted above, in 
order to meet the criteria for a 20 percent disability rating, 
the evidence would need to show that the Veteran's forward 
flexion was limited to greater than 30 but not greater than 60 
degrees and that his combined range of motion of his lumbar spine 
is greater than 120 but not greater than 235.  The evidence of 
record fails to show that this is the case.  At his January 2005 
VA examination, his forward flexion was to 90 degrees, at his 
November 2008 VA examination, his forward flexion was to 80 
degrees and at his January 2010 VA examination, his forward 
flexion was to 70 degrees.  His combined range of motion was to 
240 at his January 2005 VA examination, to 243 at his November 
2008 VA examination and to 220 at his January 2010 VA 
examination.  While the Veteran has some pain with motion, there 
is no evidence that such pain limited his range of motion to meet 
the criteria for a higher disability rating.  The November 2008 
VA examiner noted that, while there was some increase in pain on 
repetitive use, there was no additional imitation of motion and 
no fatigue, weakness, lack of endurance or incoordination.  As 
such, a higher disability rating is not warranted based on 
limitation of motion, even with regard to the Deluca provisions.  
The regulation also provides that a 20 percent disability rating 
is warranted when there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  However, 
while W.P., M.D. indicated that the Veteran walked with a sciatic 
list in August 2005, the remainder of the medical evidence 
reflects that the Veteran walked with a normal gait.  In 
addition, there is no evidence that the Veteran had any abnormal 
spinal contour.  Examiners found that he had no scoliosis, 
lordosis or kyphosis.  As such, a higher disability rating under 
the General Formula is not warranted for the Veteran's 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.

Since the Veteran has been diagnosed with degenerative disc 
disease of his lumbar spine, the Board has evaluated whether a 
higher disability rating would be warranted under the Formula for 
Incapacitating Episodes.  Under the regulation, an incapacitating 
episode is a period of acute signs and symptoms that required bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.  In the present case, there is no evidence that 
the Veteran has had any incapacitating episodes, as defined by 
the regulation.  While the Veteran reported to the November 2008 
examiner that he had been incapacitated for two weeks over the 
prior twelve months, there is no evidence that this was 
prescribed by a physician, and therefore it does not meet the 
definition of an incapacitating episode found in the regulation.  
As such, rating the Veteran's service-connected back disability 
under Diagnostic Code 5243, pursuant to the Formula for 
Incapacitating Episodes, would not provide the Veteran with a 
higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5243. 

The Board notes that the current spinal regulations provide for 
separate disability ratings for any objective neurological 
abnormalities associated with a service-connected spine 
disability.  In this case, however, the Board finds that the 
preponderance of the evidence is against separate disability 
ratings for neurological abnormalities.  While W.P., M.D. found 
that the Veteran has sciatica in April 2004 and June 2006, and 
noted that he had a sciatic list in August 2005, he otherwise 
found that the Veteran repeatedly had normal neurological 
examinations, with reflex, motor and sensory examinations intact.  
Private November 2005 nerve conduction study tests revealed no 
evidence of peripheral neuropathy.  The November 2008 VA examiner 
found that neurological examination revealed that there was 
normal motor function and motor strength in both lower 
extremities with normal deep tendon reflexes.  There was normal 
sensation to pinprick, dull light touch and vibratory sense in 
the lower extremities.  The diagnosis was lumbar spine 
degenerative disc disease with degenerative joint disease without 
radiculopathy.  Finally, the January 2010 VA examination report 
shows that Deep tendon reflexes were +2/4 and equal bilaterally 
and that there was normal and bilaterally equal sensation to 
pinprick and light touch and vibration of the lower extremities.  
The examiner did not diagnose any neurological abnormalities.  As 
such, separate disability ratings for neurological abnormalities 
associated with the Veteran's spine disability are not supported 
by the preponderance of the evidence of record.  38 C.F.R. 
§ 4.71a. 

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 10 percent 
disability rating for his service-connected lumbosacral strain.  
Hart.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's lumbosacral strain is currently resulting in frequent 
hospitalizations or marked interference in his employment.  The 
Board is therefore not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for an increased rating for his lumbosacral strain, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for lumbosacral 
strain is denied.


REMAND

The Veteran has contended that he has sleep apnea which began 
while he was on active duty.  His service treatment records 
reflect that he was seen in February 1976 for difficulty staying 
awake during the day.  The provisional diagnosis was narcolepsy.  
An undated service treatment record shows that the Veteran had 
possible sleep apnea or metabolic dysfunction.  A February 1994 
service treatment record shows that the Veteran had severe 
snoring problems and was not getting rest.  April 1994 service 
treatment records show that the Veteran has severe snoring 
problems, but that his wife did not notice sleep apnea.  A May 
1994 service treatment record shows that the Veteran had 
increasingly severe snoring, but that he did not have any sleep 
related complaints.  His reports of medical history show that the 
Veteran did not report any problems sleeping.  

The RO provided the Veteran with a VA examination to determine if 
the Veteran had sleep apnea which began during service.  The 
Veteran was provided with this examination in January 2010.  The 
examiner opined that the Veteran had obstructive sleep apnea, but 
that it was not diagnosed or treated in service, and was less 
likely as not caused by, related to or worsened beyond the 
natural progression or present in military service.  However, 
while the examiner noted that he reviewed the Veteran's claims 
file, he did not discuss or acknowledge the entries in the 
Veteran's service treatment records which reflect that he 
repeatedly complained of severe snoring while in the service.  As 
such, the Board finds that further development is necessary in 
order to fulfill the duty to assist.  The Veteran's claims file 
should be returned the VA examiner who provided the January 2010 
opinion, in order for him to render an opinion as to whether the 
Veteran's obstructive sleep apnea manifested while in service, to 
include a discussion of the incidents where the Veteran was seen 
for severe snoring while on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran's claims file to be returned to 
the examiner who provided the January 2010 
opinion, in order for him to provide an 
opinion as to whether the Veteran's 
obstructive sleep apnea manifested while 
the Veteran was in service which includes a 
discussion of the complaints of severe 
snoring while the Veteran was on active 
duty.  The claims file, this remand and any 
additional treatment records must be made 
available to the examiner for review of the 
pertinent evidence in connection with the 
opinion, and the report should so indicate.  

The examiner should offer an opinion as to 
(1) whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's obstructive sleep apnea began to 
manifest during service, to include a 
discussion of the Veteran's service 
treatment records, which reflect his 
multiple complaints of worsening severe 
snoring while on active duty, and (2) the 
current status of the Veteran's obstructive 
sleep apnea.  If the etiologies of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


